DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "coherence length of the illumination light" in claim 14 is a relative term which renders the claim indefinite.  The term "thickness of the layer is larger than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The coherence length depends not only on wavelength but also on refractive index of the media, there is no guidance as to what parameters should be used for which mediums are used to determine the term of the thickness of the layer.  No guidance in the present disclosure has been given for either the “coherence length” or the “thickness of the layer”.  For prosecution, the thickness is interpreted as any thickness that is possible for a layer of ion selective membranes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,209,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are generic to (fully encompassed by) the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (USP 9,217,705) in view of Jones et al (US 2004/0045350).
Regarding claim 1, Russell et al teach a device (300) comprising: a flow path (204) including a fluid (202) and sampling windows (302a, 302b), wherein the sampling windows (302a, 302b) receive an electromagnetic radiation (210); an integrated computational element (ICE) (220) arranged at any point along an optical train of the device (300); and a detector (224) that receives a modified electromagnetic radiation (222) and generates an output signal (226) (see paragraphs [0030]-[0061] and figures 1-4).
Russell is silent to the device comprises an ion-selective membrane.
Jones et al teach an analyzing device having two separation units to separate molecular species to detect molecular species in wellbore fluids with both separation units operating under forced flow conditions to provide for an active separation of subterranean wellbore effluent into its components for subsequent analysis. (Abstract).  Jones teach the separation units comprises ion-selective membrane (Para. 0014) with the target species including cations such as Ca.sup.2+, Mg.sup.2+, Sr.sup.2+, Ba.sup.2+, Na.sup.+ or K.sup.+, anions such as CO.sub.3.sup.2-, So.sub.4.sup.2-, PO.sub.4.sup.3- or Cl.sup.-, various hydrocarbons as encountered in subterranean formations, or gases such as H.sub.2S, Co.sup.2, CH.sub.4, or He. (Para. 0013).  It is desirable to provide an ion selective membrane in the flow channel order to detect a specific ion in a downhole fluid (Para. 0026, 0075, Fig. 7).   Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the ion sensitive membrane of Jones to provide the above advantage of detecting a specific ion in a flow channel for downhole fluids.
Regarding claim 2, Russell/Jones teach  a device (300) comprises the flow path (204: a sample cell) including the fluid (202) and the sampling windows (302a, 302b), wherein the sampling windows (302a, 302b) receive the electromagnetic radiation (210:optical interaction between an illumination light), and wherein the detector (224) receives the modified electromagnetic radiation (222) (see paragraphs [0030]-[0061] and figures 1-4). The ion-selective membrane of Jones is within the flow cell (Jones Fig. 7: 710) would be in the optical path for detection of the ions. 
Regarding claim 3, Russell/Jones teach the ion-selective membrane absorbs a pre-selected type of ions from a fluid sample up to an equilibrium value determined by the ion concentration in the sample. (Jones: Para. 0013).
Regarding claim 4, Russell/Jones teach the device comprises a second ion-selective membrane that absorbs a pre-selected, second type of ions from the fluid sample (Para. 0013-0014: at least one separation unit; Abstract: two separation units).  It is advantage to provide multiple ion selective membranes to detect multiple ions in a single sample.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine a second ion selective membrane of Jones to the device of Russell/Jones to provide the above advantage of detecting multiple ions in a single sample.  
Regarding claim 5, Russell/Jones teach the sample light is at least one of a fluorescent emission and a Raman emission. Russell teach an electromagnetic radiation source (208) may be a light bulb, a light emitting diode (LED), a laser, a blackbody, a photonic crystal, an X-Ray source, any combination thereof, and the like (Russell: col. 5 lines 40-45; col. 9 lines 20-30). 
Regarding claim 6, Russell/Jones teach a property of the modified light is selected from a group consisting of an intensity, a polarization state, a phase, and a wavelength. Russell teach the modified electromagnetic radiation (222) generated by the ICE (220) is subsequently conveyed to the detector (224) for quantification of a signal and generation of the output signal (226), which corresponds to a binding state of an ionic material in the fluid (202) (Russell: col. 10 lines 18-25)
Regarding claim 7, Russell/Jones teach the ion-selective membrane has an affinity optimized for an ion selected from the group consisting of Na+, Ca+2, K+, Mg+2, Cr+3, HCO3-, SO-, NH+, and NO3-. (Jones: Para. 0013)
Regarding claim 8, Russell/Jones teach the illumination light of device (300) comprises the flow path (204) including the fluid (202) and the sampling windows (302a, 302b), wherein the sampling windows (302a, 302b) receive the electromagnetic radiation (210), and wherein the detector (224) receives the modified electromagnetic radiation (222). The sample flows at a perpendicular to the illumination light, thus the first region would be where the sample hits the upper portion, the side portion of the membrane would be where the light would interact with the membrane  (Russell Fig. 3).
Regarding claim 9, Russell/Jones teach comprises at least a second ion-selective membrane that absorbs a second ion from the fluid sample and interacts with the illumination light (Jones: Para. 0013, Abstract).   It is advantage to provide multiple ion selective membranes to detect multiple ions in a single sample.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine a second ion selective membrane of Jones to the device of Russell/Jones to provide the above advantage of detecting multiple ions in a single sample. 
Regarding claim 10, Russell/Jones teach an optical computing device in a system, the system comprising an optical source that provides the illumination light (Russell: 208), and a controller communicable coupled to the optical computing device, wherein the controller determines the ion concentration in the fluid sample from the property of the modified light (Russell: 234 configured to provide an output signal (236) corresponding to a binding state of interest for an ionic material in the fluid 202).
Regarding claim 11, Russell/Jones teach the  optical  source comprises one selected from the group consisting of a broadband lamp, a laser, and a light-emitting diode (Russell 208; col. 9 lines 25-35).
Regarding claim 12, Russell/Jones teach controller determines the ion concentration based on at least one of a temperature, a pressure, or a pH of the fluid sample (Jones: Para. 0075: pressure sensors). 
Regarding claim 13, Russell teach a device (300) comprising: a flow path (204) including a fluid (202) and sampling windows (302a, 302b), wherein the sampling windows (302a, 302b) receive an electromagnetic radiation form an optical waveguide (col. 17 lines 35-45: optical fibers); an integrated computational element (ICE) (220) arranged at any point along an optical train of the device (300); and a detector (224) that receives a modified electromagnetic radiation (222) and generates an output signal (226) (col. 10 lines 31-40).
Russell is silent to the device comprises an ion-selective membrane.
Jones et al teach an analyzing device having two separation units to separate molecular species to detect molecular species in wellbore fluids with both separation units operating under forced flow conditions to provide for an active separation of subterranean wellbore effluent into its components for subsequent analysis. (Abstract).  Jones teach the separation units comprises ion-selective membrane (Para. 0014) with the target species including cations such as Ca.sup.2+, Mg.sup.2+, Sr.sup.2+, Ba.sup.2+, Na.sup.+ or K.sup.+, anions such as CO.sub.3.sup.2-, So.sub.4.sup.2-, PO.sub.4.sup.3- or Cl.sup.-, various hydrocarbons as encountered in subterranean formations, or gases such as H.sub.2S, Co.sup.2, CH.sub.4, or He. (Para. 0013).  It is desirable to provide an ion selective membrane in the flow channel order to detect a specific ion in a downhole fluid (Para. 0026, 0075, Fig. 7).   Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the ion sensitive membrane of Jones to provide the above advantage of detecting a specific ion in a flow channel for downhole fluids.
Regarding claim 14, Russell/Jones teach the ion selective membrane interposed in a propagation path of an illumination light along a waveguide (see claim 1 and 13 supra).  Russell/Jones provides the ion-selective membranes are within a flow channel with micrometer dimensions of width and depth.  Jones is silent to the actual dimensions of the ion-selective membrane.  It is noted that the thickness of the ion-selective membrane must be at least thick enough to collect the ions and maintain integrity.  The light sources given range from visible light, infrared, near infrared, UV, X-ray etc. (Col. 12 lines 55-60) and refractive index of the medium provide many different possibilities for the thickness that fall within the range of possibilities that are larger than a coherence length in Russell/Jones (See 112 rejection supra).  Optimization of ranges for result-effective variables is considered obvious if within prior art conditions or through routine experimentation unless evidence of criticality or unexpected results of these ranges are shown (MPEP 2144.05).  A result effective variable is one that has well known and predictable results.  In this case, the thickness of the ion-selective membrane provides the well-known advantage of providing integrity and selecting out ions for analysis.  Therefore it would have been obvious to one of ordinary skill in the art to optimize the thickness to be within a range at least greater than the coherence length of the illumination light of Russell to provide the above advantage of providing integrity and selecting out ions for analysis.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798